Case: 18-60084      Document: 00514695462         Page: 1    Date Filed: 10/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-60084                            FILED
                                  Summary Calendar                   October 24, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LADARIUS E. JACKSON, also known as Dee, also known as Dee Don,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:17-CR-16-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Ladarius E. Jackson appeals his above-guidelines sentence for
knowingly and intentionally transporting victims to engage in prostitution and
sexual activity. 18 U.S.C. § 2; 18 U.S.C. § 2421.              Jackson challenges the
reasonableness of his 33-month prison sentence, arguing that the district court
clearly erred by improperly looking to charges and facts to which Jackson did




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60084    Document: 00514695462     Page: 2   Date Filed: 10/24/2018


                                 No. 18-60084

not plead guilty, in likening his conduct to that of a more violent co-defendant,
and in balancing the 18 U.S.C. § 3553(a) factors.
      The district court’s detailed explanation of the Jackson’s sentence, which
is well below that of his co-defendant, is based on the uncontroverted facts set
forth in the presentence report and the district court’s balancing of the
§ 3553(a) factors, including the nature of offense and Jackson’s role in it, the
need to deter criminal conduct, the need to protect the public from future
crimes by Jackson, and the need to avoid sentencing disparities. See § 3553(a);
Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Chandler, 732
F.3d 434, 437 (5th Cir. 2013). Jackson fails to show that his sentence is
unreasonable. See Gall, 552 U.S. at 49-51.
      AFFIRMED.




                                       2